Citation Nr: 1420370	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for disability of the thoracolumbar spine. 

2.  Entitlement to service connection for arthritis of both thumbs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, from July 1970 to November 1981, and from November 1982 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 RO decision.  The Veteran presented sworn testimony before the undersigned Veterans Law Judge during an October 2010 videoconference hearing.  In February 2011, the Board remanded this case.  


REMAND

There are both VA and medical opinions of record addressing whether the Veteran's disability of the thoracolumbar spine and bilateral thumb arthritis are attributable to service or other causes.  

In July 2007, a VA examiner (a nurse) opined that the Veteran had degenerative disc disease and degenerative arthritis of the lumbar spine, but that it was not linked to service.  The examiner noted that there was only one complaint of back pain during service in 1977 and the Veteran suffered a post-service back injury in 2005, at which time the Veteran reported that his inservice injury had resolved.  Due to the lack of pain from 1977 to 2005 and the post-service back injury, the examiner concluded that there was no etiological relationship to service.  In March 2008, another VA examiner (a nurse) indicated that although the Veteran had a lumbar strain during service, his current back disability was likely the result of the post-service 2005 injury as well as aging.  In April 2008, a VA examiner (a nurse) opined that the Veteran's thumb/hand symptoms began 13 years after service and unrelated thereto.

Conversely, a private physician, an orthopedic surgeon, in January 2008 opined that current back and thumb disabilities were etiologically related to inservice back injury and inservice hand/thumb injuries.  The physician cited to lay evidence submitted by the Veteran from M.W., R.E., J.G., C.B. (a nurse), and L.C.  In addition, another private examiner, a physician, opined in September 2007, that the Veteran's arthritis of the thumbs was due to inservice trauma as reported by the Veteran.

The Board finds that none of the opinions is adequate.  With regard to a back disability, the Veteran did not have just one incident of back complaint or muscle strain during service; rather, he had several. In April 1977, the Veteran suffered a muscle strain; in January 1978, he fell and hit his back; in January 1988, he reported back pain; and in July 1988 at separation, the Veteran reported that he had back trouble and that his back would go out.  A private nurse reported that during her employment with a physician who treated the Veteran which began in 1992, the Veteran was treated for severe back pain.  When the Veteran suffered a post-service injury in 2005, x-rays revealed the presence of moderate to multiple level degenerative joint disease.  It appears possible these findings preceded the injury, given the level of severity.  The VA examiners did not address all of these findings, or multiple letters from lay persons attesting to the Veteran's back problems since service.  However, the private physician did not address the post-service injury.  As for the bilateral thumb disability, the VA examiner did not address the lay evidence, particularly statements of the Veteran and his ex-wife that indicated that his thumb joint pain began during service.  However, the private examiners did not address the service records which showed that there was a thumb laceration, but no other residual reported.  

In light of the foregoing, the Board finds that a VA medical addendum opinion should be obtained which reflects a longitudinal review of the record in order to assess the etiology of the claimed conditions.  In addition, the Veteran is invited to submit supplementary opinions from his private physicians.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit supplementary opinions from his private physicians regarding the etiology of his claimed low back and thumb disabilities.
 
2.  Obtain a VA medical addendum opinion.  The examiner should review the record prior to providing an opinion.  The examiner should then provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability including degenerative joint disease of the spine and degenerative disc disease of the spine had its clinical onset during service or is related to any in-service disease, event, or injury, or if arthritis was present in the initial post-service year.  The examiner should address the multiple inservice notations of back injuries and complaints of pain; the statements of C.A.B., L.V.N., that the Veteran was treated from at least 1992 forward for severe back pain; the radiological and other findings taken at the time of his 2005 work-related injury; the work-related injury itself; and the lay statements indicating that the Veteran injured his back during service and has had back pain since that time.  The examiner should also address the prior VA and private opinions of record.  

With regard to the thumbs, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current thumb disability (other than the already service-connected laceration scar) including arthritis had its clinical onset during service or is related to any in-service disease, event, or injury, or if arthritis was present in the initial post-service year.  The examiner should address the record of the inservice laceration injury to the right thumb; the Veteran's claims of other inservice thumb injuries; the statement of the Veteran's ex-wife; and the prior VA and private opinions of record.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

